Citation Nr: 1123862	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-50 067	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than May 4, 2004, for the grant of service connection for chronic fatigue syndrome (CFS) and fibromyalgia, including on the basis of clear and unmistakable error (CUE) in prior February 2000 and November 2001 rating decisions.


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April to July 1977.  He also had additional service in the Georgia Air National Guard until March 1985.

This appeal to the Board of Veterans' Appeals (Board) is from November 2006 and May 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

As support for his claim for an earlier effective date, the Veteran recently testified at a hearing in March 2011 at the Board's offices in Washington, DC (Central Office (CO) hearing).  The undersigned Veterans Law Judge presided.  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for CFS due to a swine flu vaccination was received at the RO on June 18, 1999, so not considered as filed until that date (although he alleges to have submitted that claim in February 1999).

2.  This claim subsequently was denied in February 2000 and November 2001 decisions that he did not appeal.  It is unclear whether he received proper notification of those decisions, however, as they may have been sent to an incorrect address.

3.  And although he did not file a claim application for service connection for fibromyalgia until May 4, 2004, the RO had constructive notice of this additional claim as of June 18, 1999, when he filed the claim for CFS.

4.  Also, at the time of the prior February 2000 and November 2001 decisions, his National Guard records were not in the file and supported the notion that his claimed conditions were attributable to his military service.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of June 18, 1999, for the grant of service connection for CFS and fibromyalgia.  38 U.S.C.A. §§ 5107, 5109A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.105(a), 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).

II.  Entitlement to an Earlier Effective Date for the CFS and Fibromyagia

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Importantly, 38 C.F.R. § 3.400(b)(2) provides that if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

A rating decision adjudicating a claim, however, becomes final and binding based on the evidence then of record if not appealed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show some exception to the finality (res judicata) of the prior decision denying the claim, such as by collaterally attacking it and showing it involved CUE.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Else, there is no basis for a 
free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Indeed, the Board has to summarily dismiss any such appeal outright, for lack of jurisdiction, rather than simply denying the claim on its underlying merits.  Rudd, at 300.  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006).


The Court has explained that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears, supra; see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The proper effective date for new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  If, however, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without first requiring the submission of new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c).  In other words, the initial or prior decision is not final and binding.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (indicating unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constituted official service department records of the type contemplated by 38 C.F.R. § 3.156(c), thus requiring de novo review or reconsideration of the claim, rather than as a petition to reopen the claim).


Also, when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).

Turning now to the facts of this particular case.  The Veteran's initial claim for service connection for CFS due to a swine flu vaccination was received at the RO on June 18, 1999, so more than one year after the conclusion of his service.  Although a June 11, 1999 letter from the RO acknowledges receipt of his application for benefits, the letter does not refer to any specifically identified benefits, and especially on account of CFS, so is too vague to confirm the notion of a CFS claim prior to June 18, 1999.  So the Board finds insufficient evidence to support the Veteran's contention that his CFS claim was filed even slightly earlier, in February 1999, recognizing that actual receipt of his application marks the filing date of his claim - not necessarily, for example, when he submitted the application.  See March 2011 personal hearing transcript, at page 4.  

Service connection for CFS was denied in unappealed February 2000 and November 2001 rating decisions.  But it is unclear whether the Veteran received proper notification of those decisions, as they may have been sent to the wrong address.  Generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped").  The written notification also must explain the reasons and bases for the decision and apprise the Veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.


Indeed, the Board sees that Social Security Administration (SSA) disability records, received by the RO on February 17, 2000, showed the Veteran's correct address.  That initial RO rating decision was on February 22, 2000, so not until after the receipt of those SSA records, but nonetheless failed to consider those records or, more importantly, the updated address provided in them.  And although the subsequent November 2001 rating decision noted and considered those SSA records, the notification letter regarding that additional decision also was not sent to the Veteran's new address.  He has provided competent and highly credible, and thus probative, evidence in this regard.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency of lay testimony ("a legal concept determining whether the testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  So there is evidence in this case rebutting the presumption of administrative regularity in providing notice of those prior decisions.  See Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  While this presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to "turn up heaven and earth to find him" (see Hyson v. Brown, 5 Vet. App. 262, 265 (1993), there were suggestions in the file at the time of those earlier February 2000 and November 2001 RO decisions that he had moved to another address.  Moreover, although those indications he had changed his address were not in 
VA-generated records, they were at least in records obtained from another Federal agency, SSA, with which VA routinely shares income- and address-matching data.  Cf. 38 C.F.R. § 3.159(c)(2) and (3); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).


Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

Thus, this provides a basis for finding that the initial June 18, 1999 claim was never denied by a final and binding decision since the Veteran was not appropriately notified of the February 2000 and November 2001 decisions denying his claim.

On May 4, 2004, the Veteran submitted a claim application (VA Form 21-526) for both CFS and fibromyalgia.  The RO treated the application for CFS benefits as a petition to reopen his claim for service connection for this condition, and the application to the extent it concerned his fibromyalgia as an entirely new and separate claim for service connection.  However, a longitudinal review of the records in the file indicates he had consistently believed that his fibromyalgia was part and parcel of his claim for CFS, and also due to a swine flu vaccination.  The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet.App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


But having said that, the effective date for a secondarily service-connected condition is not necessarily identical to that of the original condition.  Instead, the effective date could arise no earlier than the date on which the Veteran applied for benefits for the secondary condition.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  However, if it is shown his initial claim in June 1999 was for both CFS and fibromyalgia, so not just for CFS, he could circumvent this general rule or it would not apply to his particular situation and circumstances.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Hence, resolving all reasonable doubt in the Veteran's favor, the RO had constructive notice of his fibromyalgia claim since June 18, 1999, when he first claimed entitlement to VA benefits for disability arising from his swine flu vaccination.  Regardless of whether a claimant identifies a particular disorder upon filing an initial claim, the scope of the claim is not limited to that condition, but is considered a claim for any disability that reasonably may be encompassed by several factors - including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  See Clemons, supra.

Also, since that May 4, 2004 communication regarding his CFS and fibromyalgia, additional service treatment records (STRs) and service personnel records (SPRs) concerning his National Guard service have been added to the claims file.  These additional records helped substantiate his claims for CFS and fibromyalgia.  An October 2006 Board decision granted his claims for service connection for these conditions, in part, based on evidence relating to his National Guard service.  A November 2006 rating decision subsequently implemented these grants of service connection for CFS and fibromyalgia, effective from May 4, 2004, because the effective date of service connection may not be earlier than the date of the receipt of the new claim.  Hence, the RO assigned the earliest possible effective date for its grant of the ostensibly reopened CFS claim.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

Since, however, the National Guard records were not in the file when the claim was initially considered and denied in the earlier February 2000 and November 2001 RO decisions, there is a basis for assigning an even earlier effective date.  This is confirmed by review of the list of evidence and decision narratives in those February 2000 and November 2001 decisions, which had limited review of STRs to only his period of active duty in 1977.  Ultimately, the Board's October 2006 decision, and the RO's November 2006 implementing decision, granted service connection, in part, based on these newly discovered service department records.  Indeed, these newly received service records helped establish that the claimed CFS and fibromyalgia were etiologically related to multiple vaccinations the Veteran had received during his service.  For instance, in deciding to grant the Veteran's claims for service connection for CFS and fibromyalgia, the Board's October 2006 decision cited as especially noteworthy a statement from a Health Systems Manager of the 116th Medical Group of the Georgia Air National Guard.

Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. § 3.156 applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  So the later receipt of these National Guard records does not preclude the assignment of an effective date back to the original June 18, 1999 claim for these conditions.

In argument presented during the recent March 2011 hearing, the Veteran's attorney cited a case - Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009), cert. granted 130 S. Ct. 3502 (2010) - as making a critical distinction in issues concerning claims processing versus jurisdictional.  He, in effect, cited the RO's failure to recognize the Veteran's change of address as one cause or justification for assigning an earlier effective date.  He also maintained the RO's additional failure to recognize existing evidence in the file (namely, SSA records showing the Veteran had been 100-percent, i.e., totally disabled since 1994 or thereabouts) and had military records showing the required linkage between his CFS and fibromyalgia and the vaccinations he had received in service) was tantamount to CUE in not recognizing an earlier filed claim.

The Board need not address whether this additional argument has merit, however.  Suffice to say that this case makes note of the fact that 38 U.S.C. § 7266(a), which sets forth the period for filing a notice of appeal with the Court (so not the Board), is not subject to equitable tolling and is thus mandatory and jurisdictional.


ORDER

An earlier effective date of June 18, 1999, for service connection for CFS and fibromyalgia is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


